      Case: 1:15-cr-00620 Document #: 179 Filed: 02/21/20 Page 1 of 3 PageID #:4715




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA
                                                     No. 15 CR 620
                   v.
                                                     Judge Edmond E. Chang
GARY SOLOMON

       MOTION FOR SENTENCE REDUCTION UNDER RULE 35(b)(2)(B)

         Now comes the UNITED STATES OF AMERICA, by and through its

attorney, JOHN R. LAUSCH, Jr., United States Attorney, hereby moves, pursuant

to Rule 35(b)(2)(B) of the Federal Rules of Criminal Procedure to reduce defendant’s

84 month sentence, imposed in March 2017, by 10% to 15% based on substantial

assistance. This motion is made upon the following grounds:

I.       BACKGROUND

         Defendant Gary Solomon and others were charged with knowingly devising,

intending to devise, and participating in a scheme to defraud and to obtain money

and property through bribery and kickbacks, in violation of 18 U.S.C. § 1343 (Count

1);    for   the        purpose   of   executing   that   scheme,   knowingly   causing   wire

communication in interstate commerce, in violation of 18 U.S.C. § 1343 (Counts 2, 3,

4, 6); for the purpose of executing that scheme, knowingly causing mailings by a

commercial interstate carrier, in violation of 18 U.S.C. § 1341 (Counts 5, 7-20);

conspiring with another defendant to corruptly give, offer, and agree to give

anything of value with the intention of being influenced and rewarded in connection

with any business, transaction, and series of transactions of $5,000 or more, in
      Case: 1:15-cr-00620 Document #: 179 Filed: 02/21/20 Page 2 of 3 PageID #:4716




violation of 18 U.S.C. § 371 (Count 21); and corruptly giving, offering, and agreeing

to give anything of value with the intention of being influenced and rewarded in

connection with any business, transaction, and series of transactions of $5,000 or

more, in violation of 18 U.S.C. § 666(a)(2) (Counts 22 and 23). R.1

         On October 18, 2016, defendant pled guilty to Count 1 of the indictment,

pursuant to a written plea agreement. R. 333. On March 24, 2017, the Court

sentenced the defendant to 84 months imprisonment on Count 1, which was below

the advisory Guidelines range of 108 to 135 months’ imprisonment. R. 110.     1


II.      SUBSTANTIAL ASSISTANCE TO THE GOVERNMENT

         Prior to his sentencing, defendant provided the government with information

about a matter that was being investigated by the Maryland State Prosecutor’s

Office (the “Maryland matter”).       At the time that the defendant provided the

information, it had not become useful to the government for Rule 35 purposes.

         Following his sentencing in this case, defendant agreed to continue to provide

information and did provide additional information about the Maryland matter to

that Office at its request.      Since the conclusion of that matter in 2019, the

government has determined that the information the defendant provided has

become useful and amounts to substantial assistance as contemplated by Rule

35(b)(2)(B).




1     The Court calculated the total adjusted offense level as 31 and combined it with
Criminal History Category I to reach this suggested range. R. 110 at 29-30.
                                            2
   Case: 1:15-cr-00620 Document #: 179 Filed: 02/21/20 Page 3 of 3 PageID #:4717




       Accordingly, the government asks this Court, pursuant to Rule 35(b)(2)(B), to

reduce the defendant’s present sentence of 84 months by 10% and not more than

15% based on his substantial assistance in the investigation and prosecution of the

Maryland matter      Such a reduction would reduce the defendant’s 84 month

sentence to either 75 months of incarceration or 71 months of incarceration. The

government anticipates that counsel for defendant will seek a greater reduction and

that further details can provided to the Court at that time.

III.   CONCLUSION

       For the foregoing reasons, the government respectfully requests that the

Court grant the government’s motion.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, Jr.
                                       United States Attorney

                                 By:   /s/ Lindsay C. Jenkins
                                       LINDSAY C. JENKINS
                                       Assistant U.S. Attorney
                                       219 South Dearborn St., Rm. 500
                                       Chicago, Illinois 60604

Dated: February 21, 2020




                                          3
